DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-17 are allowed.
Regarding Claim 13, prior art failed to disclose or fairly suggest, the required relationship among the portions of the first dielectric layer, the second dielectric layer and the barrier layer. Claims 14-17 depend from claim 13, and hence are allowed for the same reason therein. 
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, prior art failed to disclose or fairly suggest, the second portion of the barrier layer is further in direct contact with a first sidewall of the first dielectric layer, the conductive layer is further in direct contact with a second sidewall of the first dielectric layer, and the first sidewall is diametrically opposite the second sidewall.  
Regarding Claim 8, prior art failed to disclose or fairly suggest, the second portion of the barrier layer is in direct contact with a first sidewall of the first dielectric layer, the conductive layer is in direct contact with a second sidewall of the first dielectric layer, and the first sidewall is diametrically opposite the second sidewall.  
Regarding Claim 9, prior art failed to disclose or fairly suggest , a second semiconductor material layer over the conductive layer, wherein the second semiconductor material layer is in direct contact with the conductive layer.  
Regarding Claim 10, prior art failed to disclose or fairly suggest, a second semiconductor material layer over the first dielectric layer, wherein the second semiconductor material layer and the first dielectric layer intersect a same plane parallel to a plane of a top surface of a substrate disposed below the second portion of the barrier layer.  
Regarding Claim 11, prior art failed to disclose or fairly suggest a second dielectric layer under the second portion of the barrier layer, wherein the first dielectric layer and the second dielectric layer are in direct contact with a substrate disposed below the first dielectric layer and the second dielectric layer.  
Regarding Claim 12, prior art failed to disclose or fairly suggest a sidewall of the first dielectric layer is in direct contact with a sidewall of the second dielectric layer.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 18-20 are rejected under 35 U.S.C. 102(1) as being anticipated by Kim et al. (200201857381).
Regarding Claim 1, in Fig. 10, Kim et al. discloses semiconductor arrangement, comprising: an active region (112/114), comprising: a device; a first portion of a barrier layer 128 disposed over the device; and a first portion (top and middle) of a first semiconductor material 130a layer disposed over the first portion of the barrier layer; a guard region 110, comprising: a second portion of the barrier layer (side); a second portion of the first semiconductor material layer 130a disposed over the second portion of the barrier layer (side); and a first dielectric layer 136 disposed over the second portion of the first semiconductor material layer, wherein the first dielectric layer 136 is in direct contact with the second portion of the first semiconductor material layer 130a and the second (side) portion of the barrier layer.  
Regarding Claim 2, the active region 112/114 comprises a first (top/middle) portion of a second dielectric layer 132, the guard region 110 comprises a second portion of the second dielectric layer (side), and the first dielectric layer 136 is in direct contact with the second (side) portion of the second dielectric layer 132.  
Regarding Claim 3, prior art failed to disclose or fairly suggest, the first portion of the second dielectric layer 126 is disposed under the first portion of the barrier layer 128, and the second portion of the second dielectric layer 126 is disposed under the second portion of the barrier layer.  

Regarding Claim 4, the second (side) portion of the first semiconductor material layer 136 is in direct contact with the second (side) portion of the barrier layer 128.  
Regarding Claim 5, a conductive layer 130b/155/ disposed over the first dielectric layer.  
Regarding Claim 6, the second (side) portion of the barrier layer 128 is in direct contact with a bottom surface of the first dielectric layer, and the conductive layer 155 is in direct contact with a top surface of the first dielectric layer.  

Regarding Claim 18, in Fig. 10, Kim et al. discloses a semiconductor arrangement, comprising: a guard region 110, comprising: a barrier layer 128; a semiconductor material layer 130a disposed over the barrier layer; and a first dielectric layer 136 disposed over the semiconductor material layer, wherein: a first (top and middle) portion of the first dielectric layer is spaced apart from the barrier layer by the semiconductor material layer, and a second portion (side) of the first dielectric layer is in direct contact with the barrier layer.  
Regarding Claim 19, a bottom surface of the first dielectric layer 136 is in direct contact with the semiconductor material layer 130a and the barrier layer 128, and a sidewall of the first dielectric layer is in direct contact with the barrier layer.  
Regarding Claim 20, a second dielectric layer 126 disposed under the barrier layer 128, wherein the first dielectric layer 136 is in direct contact with the second dielectric layer.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.